諾頓羅氏香港 Norton Rose Hong Kong 香港中環康樂廣場一號 38/F Jardine House 怡和大厦三十八樓 1 Connaught Place Central Hong Kong 電話 + Tel + 傳真+ Fax + Interchange DX-009198 Central nortonrose.com August 1, 2012 CONFIDENTIAL Draft Registration Statement U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 USA Re: Maxclean Holdings Ltd Confidential Submission of the Second Amended Registration Statement on Form F-1 (Amended F-1 No.2) CIK No. 0001550880 Dear Sirs: On behalf of Maxclean Holdings Ltd, a foreign private issuer organized under the laws of the Cayman Islands (the “Company”), we respectfully submit the Company’s response to comments contained in the Staff letter, dated July 27, 2012. We have enclosed 1) the Company’s response letter, 2) a clean version of the Amendment No.2 to the From F-1, 3) a red-line version of the Amendment No.2 to the Form F-1 which shows our amendments in track changes and 3) certain exhibits for your review. The Company greatly appreciates your willingness to review the enclosed response on a confidential basis. If you have any questions regarding our response or the Amendment No.2 to the Form F-1, please do not hesitate to contact in our Hong Kong office Ji Liu at +, Allan Yee at +or Sarah Guo at + Thank you for your attention to the matter. Very truly yours, /s/ Sarah Guo Norton Rose Hong Kong Enclosures cc:Yu Chunming, Chairman and Director, Maxclean Holdings Ltd Lo Chung Ling, Director, Maxclean Holdings Ltd Wong Siu Hong, Chief Executive Officer, Maxclean Holdings Ltd Zhang Chang Dong, Chief Financial Officer, Maxclean Holdings Ltd Jeffrey Lo, General Manager Assistant, Maxclean Holdings Ltd Norton Rose Hong Kong is a Hong Kong partnership regulated by the Law Society of Hong Kong.Resident partners: Davide Barzilai, Richard Crosby, Justin Davidson, Peter Haslam, Jim James, Phillip John, Camille Jojo, Stanley Lai, Liza Lee, Wynne Mok, Jon Perry, Charlotte Robins, David Stannard, Psyche Tai. Norton Rose Hong Kong is part of Norton Rose Group, an international legal practice comprising Norton Rose LLP together with Norton Rose Australia, Norton Rose Canada LLP, Norton Rose South Africa (incorporated as Deneys Reitz Inc) and their respective affiliates, with offices worldwide, details of which, with certain regulatory information, are at nortonrose.com.
